DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see remarks, filed 8/16/2022, with respect to claims over prior art have been fully considered and are persuasive, see for example page 7 paragraph 4.  The 35 U.S.C 103 rejection of claims 1-20 has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 8/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No 8843734, 9313182, 9558360, 10110597,  and 10873574 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, True et al (US 2008/0162652), discloses a system that allows senders to manage electronic messaging content at the point of origin integrates with the client application being used to prepare the message for sending. A send request is intercepted inside the client and a series of message analysis steps is performed that analyze the sender, recipient, message, any attachments to the message, and/or related content and information. The output of the message analysis steps is made available for use with rules that specify the performance of a number of actions. The content analysis steps and the actions taken may be determined by the sender or may be centrally managed and determined by an organization.
The prior art, Lim (US 2008/0294586), discloses an apparatus for controlling document access and application usage using centrally managed rules. The rules are stored and manipulated in a central rule database via a rule server. Policy enforcers are installed on client systems and/or on servers and perform document access and application usage control for both direct user document accesses and application usage, and application program document accesses by evaluating the rules sent to the policy enforcer. The rule server decides which rules are required by each policy enforcer. A policy enforcer can also perform obligation and remediation operations as a part of rule evaluation. Policy enforcers on client systems and servers can operate autonomously, evaluating policies that have been received, when communications have been discontinued with the rule server.
The prior art, Piccinini et al (US 2009/0257596), discloses creating a data set representing document access rules and storing a document e.g. data file, and the representative data set. A key for opening the document is determined and stored when the document access rules from the data set are met. The key is released to open the document to a user in response to a request from the user while meeting the document access rules. The user is enabled to access the document. The key is requested by an authorization request, where the authorization request is generated at a viewer plug-in.
However, none of the prior arts of record, either alone or in combination, discloses all the limitations of the independent claim, 1, 9, and 14, including, but not limited to “wherein the encrypting the selected document comprises accessing an encryption key ring at the first policy enforcer program, selecting a first encryption key of the encryption key ring, and encrypting the selected document with the first encryption key.” Therefore, independent claims 1, 9, and 14 are allowable over the prior arts of record. Likewise, the associated claims which depend from independent claims 1, 9, and 14 are allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramachandran (US 9,015,854) discloses Systems and methods for obtaining access rights to an encrypted document. The method comprises receiving a request for obtaining access rights to the encrypted document from a requestor, through an eDRM interface. The method further comprises generating a request inbox corresponding to a granter of the encrypted document. The request inbox contains at least the request received from the requestor. The generated request inbox is sent to the granter through the eDRM interface. The method furthermore comprises obtaining a response to the request from the granter, and providing a status alert indicative of the response to the requestor through the eDRM interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436